DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The supplemental reply filed on 6/10/2022 has been entered because it adopts Examiner suggestions as to allowability of certain previous dependent claims. See 37 CFR 1.111; Interview Summary mailed concurrently herewith. This Notice of Allowance is responsive to Applicant’s first reply received 5/31/2022 and Applicant’s supplemental reply.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kristian Ziegler on 6/13/2022.
“wherein the first rack system comprises a first rack structure consisting of the at least one frame supply plenum and the at least one frame return plenum, and wherein the at least one input diffusion assembly and the at least one plant support tray assembly are physically supported above the bottom side of the first rack system only by the first rack structure.” in claim 1, lines 27-30 has been deleted and replaced with –wherein the at least one frame supply plenum, the at least one frame return plenum, the at least one input diffusion assembly and the at least one plant support tray assembly form a free-standing rack with the at least one frame supply plenum and the at least one frame return plenum being support legs of the free-standing rack.--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art reference of record discloses or renders obvious all of the limitations of independent claims 1, 4, 12, 19, or 29. 
Specifically, regarding claim 1, no prior art reference of record or combination of prior art references of record discloses or renders obvious the features of “wherein the at least one frame supply plenum, the at least one frame return plenum, the at least one input diffusion assembly and the at least one plant support tray assembly form a free-standing rack with the at least one frame supply plenum and the at least one frame return plenum being support legs of the free-standing rack,” in conjunction with the remaining claim limitations. 
Regarding claim 4, no prior art reference of record or combination of prior art references of record discloses or renders obvious the features of “wherein the return passageway extends along a pathway that extends about an internal cavity such that an inner side wall of the return passageway defines an outer border of the internal cavity, and wherein the internal cavity is in fluid communication with the return passageway via a plurality of through holes in the inner side wall of the return passageway that are spaced along the outer border,” in conjunction with the remaining claim limitations. 
Regarding claim 12, no prior art reference of record or combination of prior art references of record discloses or renders obvious the features of “wherein the at least one frame supply plenum comprises at least one length adjustable plenum portion positioned…above the at least one plant support tray assembly, the at least one length adjustable plenum portion configured to adjust a height of the at least one input diffusion assembly…and thereby a height of the at least one environmental cultivation chamber,” in conjunction with the remaining claim limitations.
Regarding claim 19, no prior art reference of record or combination of prior art references of record discloses or renders obvious the features of “wherein the at least one input diffusion assembly and the at least one plant support tray assembly extend between the first frame supply plenum and the first frame return plenum, and between the second frame supply plenum and the second frame return plenum, in a second direction that extends between the first and second faces of the first rack system,” in conjunction with the remaining claim limitations.
Regarding claim 29, no prior art reference of record or combination of prior art references of record discloses or renders obvious the features of “wherein the first rack system comprises a first rack structure consisting of the at least one frame supply plenum and the at least one frame return plenum, and wherein the at least one input diffusion assembly and the at least one plant support tray assembly are physically supported above the bottom side of the first rack system only by the first rack structure,” in conjunction with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642